DETAILED ACTION
The instant action is in response to applicant’s amendment and remarks filed 29 November 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s remarks on the merit have been considered, but are not persuasive.  Applicant.  Applicant argues that the combination fails to disclose each and every feature of claim 1.  Examiner respectfully disagrees.  Specifically, applicant argues the steady state nature of the connection.  First, the words “normal operation”, “steady-state”, “normal operating conditions” or otherwise limit the working conditions of the claimed apparatus.  There are claimed inventions that only operate under abnormal/fault conditions and inventions claim normal operation conditions.  Examiner cannot import limitations from the specifications into the claims (MPEP §2111.01).    Since no words in the claimed language seem to limit the interpretation to the steady state, the argument is not persuasive.  
Second, even if applicant explicitly claimed a steady state, it is unclear from applicant’s arguments how the combination would not read on the claim.  Fukuta was merely used to teach connecting two distinct physical grounds via a diode to ensure one way current flow.  Without knowing how exactly applicant achieves one-way current flow, it is unclear what the difference between item k4 connecting the two different grounds in Fig. 3 and items 42 and 43 of Fukuta Fig. 5 connecting two different grounds.  Therefore the combination would use items 42 and 43 of Fukuta to connect the 1st ground wiring in Fig. 1’ to the 2nd ground wiring in Fig. 1’.  
.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta (US 2011/0080149) in view of Hayama (US 2009/0109588).
As to claim 1,  Fukuta discloses a power conversion device comprising: a DC power supply connected between a first power supply wiring and a first ground wiring; a power converter configured to convert, into an AC voltage, a first power supply voltage between the first power supply wiring and the first ground wiring; a control device (Fig. 1’, items 24, DU) connected between a second power supply wiring (¶32, battery 22 “A control apparatus 24, which is powered by a low-voltage battery 22, operates to manipulate the inverter IV in accordance with output signals from various sensors”)and a second ground wiring, the second power supply wiring being configured to supply a second power supply voltage lower than the first power supply voltage (See Fig. 1’ below, the HV and LV portions are clearly labelled), the control device being configured to control the power converter; and a separation device (¶32 insulation means such as photocouples) configured to physically separate the first ground wiring and the second ground wiring from each other. 

    PNG
    media_image1.png
    466
    702
    media_image1.png
    Greyscale
  
Fukuta does not disclose wherein the first ground wiring is electrically connected to the second ground wiring at a single node, provided on the first ground wiring, current flowing through the first ground wirng and the second ground wiring flow though the single node.  
Hayama teaches wherein the first ground wiring (Fig. 3, power ground/pgnd) is electrically connected to the second ground wiring (Fig. 3, control ground/gnd / ¶41 “In a chassis earth, the ground terminal GND and the ground terminal PGND are respectively coupled to a control ground and a power ground that are physically separated from each other.”) at a single node (PGND terminal) , provided on the first ground wiring, current flowing through the first ground wiring and the second ground wiring flow though the single node (the resistor and diode mean that under normal circumstances, ground current won’t flow from PGND to GND but will fow from GND to PGND).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuta to utilize pyscially separate but 
	As to claim 6, Fukuta teaches further comprising: a high-voltage system circuit group grounded by the first ground wiring, the high-voltage system circuit group being configured to receive the first power supply voltage to operate (see fig. 1’ above); and a low-voltage system circuit group grounded by the second ground wiring (see fig. 1’ above), the low- voltage system circuit group being configured to receive the second power supply voltage to operate (See ¶32), wherein the high-voltage system circuit group includes the DC power supply and the power converter, and the low-voltage system circuit group includes the control device (See Fig. 1’ above).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuta (US 2011/0080149) in view of Hayama (US 2009/0109588) and Alding (US 2017/0138987).
	As to claim 3, Fukuta discloses further comprising a voltage detector (Fig. 1’, item 17 ) configured to detect a voltage of the DC power supply, wherein the voltage detector includes an input device connected between the first power supply wiring and the first ground wiring (item 17 is connected cross the HS voltage).
Fukuta does not disclose the input device being configured to step down the voltage of the DC power supply, and an output device connected between the second power supply wiring and the second ground wiring, the output device being configured to output, to the control device, the voltage sent from the input device, and the separation device includes a first isolation circuit connected between the input device and the output device.
Aldinger teaches the input device being configured to step down the voltage of the DC power supply, and an output device connected between the second power supply wiring and the second ground wiring, the output device being configured to output, to the control device, the voltage sent from the input device, and the separation device includes a first isolation circuit connected between the input device and the output device (¶2 “circuits for voltage detection 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuta to use the voltage detector as disclosed in Aldinger to provide surge protection (Aldinger, ¶27).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuta (US 2011/0080149) in view of Hayama (US 2009/0109588) and Takashi (JP 2015-49104).
  	As to claim 4, Fukuta discloses the control device (24, DU) includes a second control circuit (24) connected between the second power supply wiring and the second ground wiring (See Fig. 1’ above)
	Fukuta does not disclose wherein the control device includes a first control circuit connected between the first power supply wiring and the first ground wiring, the second control circuit being configured to exchange a signal between the first control circuit and the power converter, and the separation device includes a second isolation circuit connected between the first control circuit and the second control circuit.
	Takashi teaches wherein the control device includes a first control circuit (Fig. 3, item 2) connected between the first power supply wiring (Fig. 3, P terminal connected to item 60) and the first ground wiring (Fig. 3, N terminal connected to item 60), and a second control circuit (Fig. 3, item 1) connected between the second power supply wiring (Fig. 3, B+) and the second ground wiring (Fig. 3, chassis ground connected to battery 61), the second control circuit being configured to exchange a signal between the first control circuit and the power converter (Fig. 3, item 8), and the separation device  includes a second isolation circuit connected between the first control circuit and the second control circuit (Fig. 5, the communication shows a separate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuta to use multiple controllers as disclosed in Takashi to increase the accuracy of the measured voltage (Takashi, abstract).
	As to claim 5, Fukuta teaches herein the power converter includes a plurality of switching elements (SWP/SWN) electrically connected between the first power supply wiring and the first ground wiring (see image above), the first control circuit (24) includes a circuit configured to generate a control signal (Vc) for controlling a switching operation of each of the plurality of switching elements, and the second control circuit includes a circuit configured to drive (Fig. 1’ above, item DU) each of the plurality of switching elements in accordance with the control signal.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuta (US 2011/0080149) in view of Hayama (US 2009/0109588) and Chae (US 2018/0248371).
As to claim 7, Fukuta does not disclose wherein the power converter is connected to a load via a power system, and the control device is configured to operate the power converter to output, to the power system, a compensation current having a polarity opposite to a polarity of a harmonic component of a current flowing in the load.
Chae teaches wherein the power converter (Fig. 2, item 160) is connected to a load via a power system (Fig. 2, item 170, 190), and the control device (Fig. 2, item 120) is configured to operate the power converter to output, to the power system, a compensation current having a polarity opposite to a polarity of a harmonic component of a current flowing in the load ((¶ 8 “In order to accomplish the above object, there is provided an inverter device for a microgrid according to the present invention, the inverter device including: a waveform detector detecting a voltage waveform and a current waveform applied to a load; a control unit determining whether a sine wave appears based on the detected voltage waveform and the detected current 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fukuta to use the system as disclosed in Chae to prevent inverter failure (Chae, ¶22).  
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Examiner, Art Unit 2838